Citation Nr: 9908585	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines, VA Regional Office 
(RO), which found that the appellant had no recognized 
military service with the Armed Forces of the United States 
and was not eligible for VA benefits.


In his substantive appeal, received in December 1998, the 
appellant requested a personal hearing before a member of the 
Travel Board at the Manila RO.  In February 1999, the 
appellant withdrew that request.  See 38 C.F.R. § 20.704(e) 
(1998).


FINDING OF FACT

The Department of the Army has certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, United States Armed Forces Far East (USAFFE), including 
the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1(d), 3.8, 3.9, 
3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he is eligible for VA benefits 
based on his guerrilla service in the Philippines during 
World War II.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991).  The law also 
authorizes payment of a pension to a "veteran" who has the 
requisite service.  38 U.S.C.A. § 1521 (West 1991).  The term 
"veteran" means a person who served in the active military, 
naval or air service and who was discharged or released under 
conditions other than dishonorable.  38 C.F.R. § 3.1(d).  
Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits.  38 C.F.R. § 3.8(a).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation benefits, but not for pension 
benefits.  Service department certified recognized guerrilla 
service and unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension or 
burial benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  For the purpose of establishing entitlement to VA 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate United 
States service department under the following conditions:  
(1) The evidence is a document issued by the United States 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of the VA the document is genuine and the 
information contained in it is accurate.  
38 C.F.R. § 3.203(a) (1998).

In September 1997, the appellant stated that he served in the 
Philippine Commonwealth Army, as a rifleman, with the First 
Battalion "GHQ Combat Troops, Western Leyte Guerrilla 
Warfare Forces."  He submitted a copy of a statement dated 
in June 1945 and signed by I.T., identified as "Major, Inf. 
Commanding."  That statement certified that the appellant 
was a member of the First Battalion "GHQ Combat Troops, 
WLGWF," beginning August 5, 1942.  Also submitted was a copy 
of an affidavit signed by the appellant in May 1946, and 
stating service in the Western Leyte Guerrilla Warfare Forces 
from February 12, 1943 until July 23, 1945.  Further received 
was a document prepared by the Philippine Veterans Affairs 
Office and dated in November 1984 indicating that the 
appellant served with the First Battalion GHQ Combat Troops, 
WLGWF and that his name was on the Approved Revised 
Reconstructed Guerrilla Roster of 1948.

In October 1997, the RO advised the appellant to contact the 
Philippine Veterans Affairs Office or the Non-current Records 
Branch of the Office of the Adjutant General in Quezon City 
to request proof of service.  

In March 1998, the RO received a completed VA Form 21-526, on 
which the appellant claimed service from August 1942 to June 
1946 with the First Battalion GHQ Combat Troops, 86th or 96th 
Infantry.

In an administrative decision dated in April 1998, the RO 
denied the appellant's claim, advising him that his name did 
not appear on the recognized guerrilla roster.  

As the service information submitted by the appellant did not 
meet the criteria set out under 38 C.F.R. § 3.203(a), the RO 
requested verification of the appellant's claimed military 
service.  In July 1998, the United States Army Reserve 
Personnel Center (ARPERCEN) notified the RO that the 
appellant had "no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces."  

Subsequently, the RO received a copy of a document from the 
General Headquarters, Armed Forces of the Philippines, 
Reserve Affairs Division, dated in January 1955.  That 
document indicates that the appellant served as a corporal 
with the First Battalion, GHQ Combat Troops, approved and 
recognized as of July 8, 1943, revised to November 17, 1942.  
The document shows a signature by L.R., identified as Second 
Lieutenant/Guerrilla Affairs "Sec."

The claims file contains a memorandum dated in February 1999 
indicating that no additional facts, such as alternate name 
spellings, or different dates of service/service numbers had 
been received to warrant recertification.  The Board notes 
that the record is absent for accepted United States service 
documents in support of the appellant's claim; nor has he 
provided, via his own statements, Philippine documentation or 
lay statements from his former comrades-in-arms, any further 
information different from that previously submitted to 
ARPERCEN, which would warrant a request for re-certification.  
See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  Accordingly, 
the VA has fulfilled its duty under 38 C.F.R. § 3.203(c).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that the "VA is prohibited from finding, 
on any basis other than a service department document, which 
VA believes to be authentic and accurate, or service 
department verification, that a particular individual served 
in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In addition, we note that "service 
department findings are binding on the VA for purposes of 
establishing service in the U.S. Armed Forces."  Id.; see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, on 
the basis of the evidence of record, there is no 
demonstration of qualifying military service in this case.  
Rather, ARPERCEN has specifically indicated that the 
appellant has no verified service for VA purposes.  Inasmuch 
as the United States service department's verification of the 
appellant's service is binding on the VA, the Board concludes 
that the appellant is not considered a "veteran" for 
purposes of entitlement to VA benefits and has not attained 
status as a claimant.  Therefore, the appellant's claim for 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).



ORDER

The appeal for basic eligibility for VA benefits is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


